UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-1095


CHRISTOPHER WILLIAM ODEN,

                Plaintiff - Appellant,

          v.

SOCIAL SECURITY ADMINISTRATION; JUSTICE STEWART GOLDSTEIN,
Administrative Law Judge,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. David J. Novak, Magistrate
Judge. (3:15-cv-00065-DJN)


Submitted:   June 30, 2016                 Decided:   August 29, 2016


Before WILKINSON, AGEE, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher William Oden, Appellant Pro Se.    Jonathan Holland
Hambrick, Assistant United States Attorney, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Christopher     William   Oden   appeals   the   magistrate    judge’s

orders granting the Acting Commissioner’s motion to remand and

denying Oden’s motion for reconsideration.            After reviewing the

record, we affirm for the reasons cited by the magistrate judge.

Oden v. Soc. Sec. Admin., No. 3:15-cv-00065-DJN (E.D. Va. Oct.

1, 2015; Nov. 18, 2015).       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and    argument    would   not   aid   the

decisional process.

                                                                    AFFIRMED




                                      2